Citation Nr: 0207151	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  98-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently rated 10 percent disabling.

2.  Entitlement to service connection for a sinus disorder, 
including as a manifestation of undiagnosed illness.  

3.  Entitlement to service connection for a fatigue disorder, 
including as a manifestation of undiagnosed illness.

4.  Entitlement to service connection for a headache 
disorder, including as a manifestation of undiagnosed 
illness.

5.  Entitlement to service connection for cold-like symptoms, 
including as a manifestation of undiagnosed illness.

6.  Entitlement to service connection for an upper 
respiratory illness and tonsillitis, including as a 
manifestation of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the RO in Albuquerque, New Mexico.

In November 2000, the Board, inter alia, remanded the issues 
listed on the title page of this decision to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claims and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for equitable disposition 
of the claims has been obtained and the available medical 
evidence is sufficient for a determination of the matters on 
appeal.

3.  Persuasive medical evidence demonstrates the veteran's 
hypertension is manifested by blood pressure readings which 
are predominantly less than diastolic blood pressure of 110 
millimeters and systolic blood pressure of 200 millimeters.

4.  Medical evidence demonstrates the veteran has no present 
chronic sinus disorder and that there have been no objective 
findings or signs of a chronic sinus disorder since active 
service.

5.  Persuasive medical evidence of record demonstrates the 
veteran's fatigue is proximately due to or the result of his 
service-connected depression.

6.  Persuasive medical evidence demonstrates the veteran has 
a chronic headache disorder which has persisted since active 
service and has been associated with his service-connected 
depression.

7.  Medical evidence demonstrates the veteran has no present 
disability due to cold-like symptoms and that there have been 
no objective findings or signs of a disability due to cold-
like symptoms since active service.

8.  Medical evidence demonstrates the veteran has no present 
upper respiratory illness or tonsillitis and that there have 
been no objective findings or signs of upper respiratory 
illness or tonsillitis since active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective before and after 
January 12, 1998).

2.  The veteran has no chronic sinus disorder as a result of 
a disease or illness incurred in of aggravated by active 
service or as a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  The veteran has a present fatigue disorder which is 
secondary to a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

4.  The veteran has a present chronic headache disorder which 
is secondary to a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 
(2001).

5.  The veteran has no present disability due to cold-like 
symptoms as a result of a disease or illness incurred in of 
aggravated by active service or as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  The veteran has no present upper respiratory illness or 
tonsillitis as a result of a disease or illness incurred in 
of aggravated by active service or as a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the February 1998 statement of the 
case, the June 2000 and December 2001 supplemental statements 
of the case, and the November 2000 Board decision adequately 
notified the veteran of the evidence necessary to 
substantiate the claims and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
available service medical records were received and that all 
identified and authorized medical records pertinent to the 
matters on appeal have been obtained.  

Although in his notice of disagreement the veteran asserted 
his service medical records were incomplete and noted he had 
observed this fact prior to his discharge, he has identified 
no specific report to warrant an additional search for 
existing or alternative records.  Therefore, the Board finds 
the veteran's service medical records are essentially 
complete and that an additional search would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The Board notes the 
veteran underwent VA compensation examinations in June 1994, 
February 2000, March 2001, and April 2001.  The Board finds 
that evidence sufficient for an adequate determination of the 
matters on appeal has been obtained.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Increased Rating Claim
Background

Service medical records include a September 1989 enlistment 
examination report which noted blood pressure findings of 
130/80.  Records also show blood pressure readings in October 
1990 of 148/82, in November 1990 of 121/57, and in 
January 1991 of 124/62.  A February 1992 emergency care 
report noted blood pressure readings of 127/78, 120/80, 
sitting, 120/84, sitting, and 115/80, standing, during 
treatment for a vasovagal syncope episode.

Subsequent reports note blood pressure readings in November 
1993 of 124/76, sitting, in November 1993 of 124/90, and in 
February 1994 of 128/92, sitting.  The veteran's March 1994 
separation examination revealed a normal clinical evaluation 
of the heart and vascular system.  Blood pressure readings of 
130/90 were provided.

VA general medical examination in June 1994 included blood 
pressure readings of 168/96, right arm seated, and 164/94, 
left arm seated.  The veteran reported he had been aboard 
ships in the Persian Gulf from November 1990 to May 1991 and 
from November 1992 to May 1993.  The examiner noted the 
veteran's blood pressure was mildly elevated and that the 
veteran had been advised to follow up with his primary 
medical care provider.  

VA medical records dated in May 1996 include a diagnosis of 
hypertension.  Blood pressure findings of 152/94 and 148/90 
were provided.  A July 1996 reported noted blood pressure 
findings of 130/90.  

In his November 1996 notice of disagreement the veteran 
claimed his service-connected hypertension warranted a rating 
higher than 10 percent.  He also stated, in essence, that he 
experienced difficulty with his college studies and was 
unable to work because of his service-connected disabilities.

VA medical records dated in October 2000 noted a blood 
pressure reading of 127/72.  A January 2001 report noted a 
blood pressure reading of 131/88.  

A January 2001 VA hypertension examination report noted the 
veteran's claims file had been reviewed and that he had been 
receiving treatment for this disorder at a VA medical 
facility.  The examiner noted the veteran had no history of 
myocardial infarction, stroke or transient ischemic attacks, 
renal insufficiency, or vascular insufficiency and that he 
had not been treated for hypertension complications other 
than diarrhea.  The veteran reported he experienced cramps in 
the upper and lower extremities and palpation with vigorous 
exercise.  He stated he experienced some ankle swelling every 
one to 2 months which lasted a week to 10 days but that he 
was able to jog at 5 mile per hour.  He reported he was 
presently working as a flight line technician at the airport 
and that he did not believe his hypertensive vascular disease 
had affected his employability.

The examiner estimated the veteran's metabolic equivalents 
(METS) at 8 and noted he was presently taking medication for 
his hypertension which had a probable side effect of loose 
diarrheal-like stools approximately once or twice a week.  
Blood pressure findings of 138/82, left, 144/98, right, and 
repeated findings of 145/78, left.  It was noted the veteran 
had been advised his blood pressure was elevated and that he 
should be rechecked by his primary care provider as soon as 
possible.  The veteran stated he had been compliant with his 
anti-hypertension medication regimen.  

Examination of the heart revealed normal sinus rhythm without 
murmur or gallop.  Peripheral pulses were full except the 
right posterior tibial pulse was only 1+.  There was no 
evidence of ankle edema.  The diagnosis was chronic 
hypertension.  The examiner stated the veteran's hypertensive 
vascular disease was not disabling for working, seeking work, 
or for ordinary activities not involving very rigorous 
exercise.

A March 2001 VA general medicine examination report noted the 
veteran's claims file and Board remand had been reviewed.  
The veteran reported that during the period from January 1991 
to July 1991 he had spent a total of 3 weeks on land in 
Bahrain.  He also stated he had been working full time at the 
airport refueling airplanes for 13 months and had missed 
approximately 7 days due to illness.  Blood pressure findings 
were 146/80 on arrival and 130/90 during examination.  

Chest examination was negative with no localizing signs.  It 
was noted he had a strenuous job in which he was on his feet 
most of the day and that he reported he could walk 3 to 4 
miles without problem and ascend multiple flights of stairs.  
A cardiovascular evaluation was normal.  There was no 
evidence of abnormal heart sounds, arrhythmias, bruits, 
congestive heart failure, or carotid bruits.  Posterior 
tibial and dorsalis pedis pulses were good.  It was noted 
that the veteran's blood pressure had been 146/80 on arrival 
and was 135/90, right arm, supine, during examination.  The 
diagnoses included hypertension, on medication.  

VA medical records dated in June 2001 report noted a blood 
pressure reading of 135/75.  An August 2001 report noted a 
blood pressure reading of 144/77.  The examiner noted the 
veteran's blood pressure was borderline but that he reported 
findings were generally lower with home monitoring.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The Court has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

A disorder unlisted in the rating schedule may be evaluated 
under a listing for a closely related disease or injury in 
which not only the functions affected but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury and the pyramiding of ratings for the same 
disability under various diagnoses is prohibited.  38 C.F.R. 
§ 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2001).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b) (2001).

VA regulations pertaining to the evaluation of diseases 
affecting the cardiovascular system, including hypertension, 
were revised, effective January 12, 1998.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas, 1 Vet. App. 
308.  

Prior to January 12, 1998, the Ratings Schedule provided a 10 
percent rating for hypertension when diastolic pressure was 
predominantly 100 or more, and when continuous medication was 
necessary to control hypertension with a history of diastolic 
blood pressure predominantly 100 or more; a 20 percent rating 
was provided if there were diastolic blood pressure readings 
predominantly 110 or more, with definite symptoms; a 40 
percent rating was provided if there were diastolic blood 
pressure readings predominantly 120 or more, with moderately 
severe symptoms; and a maximum rating of 60 percent was 
provided if there were diastolic blood pressure readings 
predominantly 130 or more, with severe symptoms.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective prior to January 12, 
1998).

The revised Ratings Schedule provides a 10 percent rating for 
hypertension when diastolic pressure is predominantly 100 or 
more, or when systolic pressure is predominantly 160 or more, 
or as a minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a 20 percent rating is 
provided if diastolic pressure is predominantly 110 or more, 
or if systolic pressure is predominantly 200 or more; a 40 
percent rating is provided if diastolic pressure is 
predominantly 120 or more; and a 60 percent rating is 
provided if diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (effective after 
January 12, 1998). 

It is noted that diagnoses of hypertension must be confirmed 
by readings taken two or more times on at least three 
different days and that the term hypertension means diastolic 
blood pressure is predominantly 90 millimeters (mm) or 
greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.  

In this case, the Board finds that a rating in excess of 
10 percent for the veteran's service-connected hypertension 
is not warranted.  The Board finds the evidence of record 
does not indicate diastolic blood pressure readings of 110 mm 
or systolic blood pressure readings of 200 mm were 
predominate at any time since the veteran's separation from 
active service.  Therefore, the Board must conclude that an 
increased or "staged" rating for the veteran's service-
connected hypertension is not warranted under the rating 
criteria effective before or after January 12, 1998.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection can also 
be granted for chronic diseases if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2001).  

VA regulations provide that in claims for service connection 
for undiagnosed illnesses compensation shall be paid to a 
Persian Gulf War veteran who exhibits objective indications 
of chronic disability which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.317(a)(1) (2001).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2001).

Signs and symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  (1) fatigue, (2) 
signs or symptoms involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the respiratory system (upper or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b) (2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The United States Court of Appeals (Federal Circuit Court) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  The Federal Circuit Court has 
also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

Persian Gulf Veteran Status

VA regulations provide, generally, that for veterans who 
served in the Southwest Asia theater of operations during the 
Persian Gulf War who exhibit objective indications of chronic 
disability manifested by one or more specific signs or 
symptoms, such disability may be service connected provided 
that it became manifest during active service in the 
Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2006; and 
provided that the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Omen, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

In this case, the evidence shows the veteran reported he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War but that medical reports indicate he 
provided inconsistent dates regarding his service.  The Board 
notes the veteran's service in the Southwest Asia theater of 
operations has not been verified by the appropriate service 
department.  The Board finds, however, that "Persian Gulf 
veteran" status is not determinative of the matters 
addressed in this decision and that the veteran is not 
prejudiced by the present appellate review without resolution 
of this fact.  See Bernard, 4 Vet. App. 384.

Background

Service medical records dated in October 1990 show the 
veteran complained of headaches, congestion, malaise, sore 
throat over 10 days, and cough with green sputum over 2 
weeks.  The examiner noted the veteran appeared healthy but 
with a dry hacking cough.  The diagnoses included upper 
respiratory infection, tonsillitis, and rule out strep 
throat.

A February 1994 report noted the veteran complained of a 72 
hour history of sore throat, sinus congestion, and headaches.  
The examiner's assessment was strep throat.  The veteran's 
March 1994 separation examination revealed a normal clinical 
evaluation of the sinuses, mouth and throat, and lungs and 
chest.  The veteran denied a history of ear, nose, or throat 
trouble, or sinusitis.

At his VA general medical examination in June 1994 the 
veteran reported he had been aboard ships in the Persian Gulf 
from November 1990 to May 1991 and from November 1992 to May 
1993.  He stated he had flown in and out of ports at that 
time and was exposed to oil fire smoke for approximately 4 
months during the conflicted.  He denied a history of known 
insect bites.  He reported he began having problems with 
chronic flu-like syndrome with myalgias, arthralgias, 
diarrhea, early morning epigastric discomfort, and daily 
chronic sinus congestion with bifrontal headaches.  The 
examiner noted the veteran was healthy appearing and in no 
acute distress.  Head and neck examination revealed no sinus 
tenderness and no changes other than mild increased 
congestion and nasal mucosa.  The examiner's assessment was 
Persian Gulf veteran with idiopathic myalgias, arthralgias, 
fatigue, diarrhea, flu-type symptoms, and chronic sinus 
congestion but that there were no remarkable findings upon 
examination other than mild increased congestion and nasal 
mucosa and no clear unifying present diagnosis.  

In a May 1996 statement the veteran's mother reported that 
prior to service he had been very athletic but that now he 
seemed to lack ambition, was overweight and careless about 
his appearance, and was anti-social.  

Private medical records dated in May 1996 include diagnoses 
of intermittent depressive symptoms.

VA mental health clinic reports dated in July 1996 include 
diagnoses of major depression.  

VA psychiatric examination in February 2000 included a 
diagnosis of depressive disorder, not otherwise specified.  
The examiner noted the veteran had a history of pathological 
response to stress during active service and had developed 
depressive symptoms, paranoia, magical thinking, odd beliefs, 
social isolation, social anxiety, and eccentric appearance.

In November 2000, the Board remanded the issues on appeal for 
additional development, granted entitlement to service 
connection for depression, and denied entitlement to an 
increased rating for service-connected status post left 
shoulder dislocation with painful motion.

A March 2001 VA general medicine examination report noted the 
veteran's claims file and Board remand had been reviewed.  
The veteran reported that during the period from January 1991 
to July 1991 he had spent a total of 3 weeks on land in 
Bahrain.  He also stated he had been working full time at the 
airport refueling airplanes for 13 months and had missed 
approximately 7 days due to illness.  It was noted he had a 
strenuous job in which he was on his feet most of the day and 
that he reported he could walk 3 to 4 miles without problem 
and ascend multiple flights of stairs.  

The examiner noted the veteran's nose, sinuses, mouth, and 
throat were normal.  The diagnoses included diabetes, 
hypertension, and left shoulder injury.  It was noted the 
veteran had not volunteered comments as to any of the 
complaints addressed in the Board remand and reported he 
would be contacted by correspondence for clarification.  

In an April 2001 addendum the examiner noted the veteran 
reported his medical care providers had informed him that his 
cold symptoms, chronic headaches, and fatigue were due to his 
psychiatric problems.  The veteran also stated that since 
leaving the Persian Gulf he had experienced frequent nasal 
blockage with occasional facial pain and felt tired, run 
down, and sleepy.  He complained of occasional white or 
purulent nasal discharge and stated he had never had 
radiologic studies of his sinuses.  He reported he 
experienced sinus headaches but stated they also occurred 
when he did not have nasal discharge.  He stated his 
headaches occurred 2 to 3 times per month, lasted 
approximately 2 to 4 hours, and were usually relieved by pain 
relieving medication.  

The examiner noted the prior examination revealed no evidence 
of sinus infection or pain and that, generally, the 
examination was negative.  An examination of the throat 
revealed enlargement of the tonsils but no sign of infection.  
The diagnoses included long-standing history of sinus 
infection which had never been documented, fatigue of unknown 
origin, likely associated with depression, recurrent annual 
sore throat with no evidence of streptococcal infection, 
chronic headaches, likely tension headaches, and cold-like 
symptoms, upper respiratory symptoms, associated with 
symptoms of chronic nasal discharge and symptoms of sinus 
congestion.

A May 2001 computed tomography (CT) study of the veteran's 
sinuses revealed clear paranasal sinuses and patent 
ostiomeatal units.  

Sinus Disorder

Based upon a comprehensive review of the record, the Board 
finds the medical evidence of record demonstrates the veteran 
has no present chronic sinus disorder and that there have 
been no objective findings or signs of a chronic sinus 
disorder since active service.  Although VA examination 
reports noted the veteran provided a medical history 
indicative of a chronic sinus disorder, the Board finds there 
is no medical evidence of any objective findings of a chronic 
sinus disorder.  

Service medical records include diagnoses of upper 
respiratory infection, tonsillitis, and strep throat; 
however, the veteran's March 1994 separation examination 
revealed a normal clinical evaluation of the sinuses.  
Subsequent medical findings include a June 1994 VA examiner's 
report that there were no remarkable findings upon 
examination other than mild increased congestion and nasal 
mucosa, the April 2001 VA examination addendum which noted 
there had been no evidence of sinus infection or pain on 
examination, and a May 2001 CT study that revealed clear 
paranasal sinuses and patent ostiomeatal units.  The Board 
notes VA regulations define chronic disabilities as those 
that have existed for 6 months or more or that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  See 38 C.F.R. § 3.317.  

The Board also notes VA regulations define "objective 
indications of chronic disability" as objective evidence 
perceptible to an examining physician and non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317.  The Board finds there are no non-medical 
indicators capable of independent verification as to this 
matter to warrant further development.

The only evidence in this case of a present chronic sinus 
disorder is the veteran's own opinion.  While he is competent 
to testify as to symptoms he experiences, he is not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  See Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  In the absence of 
competent evidence of a present chronic disorder or objective 
indications of a chronic disability, the Board finds 
entitlement to service connection for a sinus disorder, 
including as a manifestation of undiagnosed illness, is not 
warranted.  See Brammer, 3 Vet. App. at 225.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.

Fatigue Disorder

Based upon a comprehensive review of the record, the Board 
finds the medical evidence of record demonstrates the 
veteran's fatigue is proximately due to or the result of his 
service-connected depression.  The Board notes the April 2001 
VA medical opinion which included a diagnosis of fatigue of 
unknown origin, likely associated with depression, is 
consistent with psychiatric examination reports and is 
persuasive.  Therefore, entitlement to service connection for 
fatigue as secondary to a service-connected disability is 
warranted.  See 38 C.F.R. § 3.310.

Headache Disorder

Based upon a comprehensive review of the record, the Board 
finds the medical evidence of record demonstrates the 
veteran's headache disorder is proximately due to or the 
result of his service-connected depression.  The Board notes 
the April 2001 VA medical opinion which included a diagnosis 
of chronic headaches, likely tension headaches, is 
persuasive.  The report also noted the disorder had been 
related to the veteran's psychiatric disability.  Therefore, 
entitlement to service connection for a headache disorder as 
secondary to a service-connected disability is warranted.  
See 38 C.F.R. § 3.310.

Cold-Like Symptoms

Based upon a comprehensive review of the record, the Board 
finds the medical evidence of record demonstrates the veteran 
has no present disability due to cold-like symptoms and that 
there have been no objective findings of chronic cold-like 
symptoms since active service.  

Service medical records include diagnoses of upper 
respiratory infection, tonsillitis, and strep throat; 
however, the veteran's March 1994 separation examination 
revealed a normal clinical evaluation of the mouth and throat 
and lungs and chest.  In addition, the Board notes the 
veteran denied a history of ear, nose, or throat trouble at 
that time.  

Although the April 2001 examination addendum included a 
diagnosis of cold-like symptoms associated with chronic nasal 
discharge and symptoms of sinus congestion, the Board finds 
the present record includes no competent evidence of a 
present chronic disability due to cold-like symptoms.  The 
Board notes the April 2001 VA report included no objective 
findings indicative of a present chronic disability due to 
cold-like symptoms during examination.

The only evidence in this case of a present disability due to 
cold-like symptoms is the veteran's own opinion which is not 
competent to provide a medical opinion.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  In the 
absence of competent evidence of a present disability or 
objective indications of a chronic disability, the Board 
finds entitlement to service connection for a disability due 
to cold-like symptoms, including as a manifestation of 
undiagnosed illness, is not warranted.  See Brammer, 3 Vet. 
App. at 225.  The Board finds the preponderance of the 
evidence is against the veteran's claim.


Upper Respiratory Illness and Tonsillitis

Based upon a comprehensive review of the record, the Board 
finds the medical evidence of record demonstrates the veteran 
has no present chronic upper respiratory illness or 
tonsillitis disorders and that there have been no objective 
findings of such chronic disorders since active service.  
Service medical records include diagnoses of upper 
respiratory infection, tonsillitis, and strep throat; 
however, the veteran's March 1994 separation examination 
revealed a normal clinical evaluation of the mouth and throat 
and lungs and chest.  The veteran denied a history of ear, 
nose, or throat trouble at that time.  

Although the April 2001 examination addendum included a 
diagnosis of recurrent annual sore throat and upper 
respiratory symptoms associated with chronic nasal discharge 
and symptoms of sinus congestion, the Board finds the present 
record includes no competent evidence of a present chronic 
upper respiratory illness or tonsillitis disability.  The 
Board notes the April 2001 VA report included no objective 
findings indicative of a present chronic upper respiratory 
illness or tonsillitis disability during examination.  There 
was some enlargement of the tonsils but no sign of infection.

The only evidence in this case of a present chronic upper 
respiratory illness or tonsillitis disability is the 
veteran's own opinion which is not competent to provide a 
medical opinion.  See Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  In the absence of competent evidence of 
a present disability or objective indications of a chronic 
disability, the Board finds entitlement to service connection 
for upper respiratory illness or tonsillitis, including as a 
manifestation of undiagnosed illness, is not warranted.  See 
Brammer, 3 Vet. App. at 225.  The Board finds the 
preponderance of the evidence is against the veteran's claim.



ORDER

Entitlement to an increased rating for service-connected 
hypertension is denied.

Entitlement to service connection for a sinus disorder, 
including as a manifestation of undiagnosed illness, is 
denied.  

Entitlement to service connection for a fatigue disorder, as 
secondary to service-connected depression, is granted.

Entitlement to service connection for a headache disorder is 
granted.

Entitlement to service connection for cold-like symptoms, 
including as a manifestation of undiagnosed illness, is 
denied.

Entitlement to service connection for an upper respiratory 
illness and tonsillitis, including as a manifestation of 
undiagnosed illness, is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

